PER CURIAM.
We affirm the jury’s determination that the appellant, State Farm, is liable under its health insurance policy to cover the medical expenses of the appellee’s dependent daughter. There is substantial competent evidence that the innocent misrepresentations, if any, made by the appellee in filling out the application for insurance were not material, as State Farm would have issued the policy had the true facts been known. While the evidence is conflicting on the issue, it was up to the jury to resolve the conflicts in the evidence.
As to the remaining points, we find that either no error was committed or that the error, if any, was harmless.
Affirmed.
WARNER, KLEIN and SHAHOOD, JJ., concur.